UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2015 Date of reporting period:	May 31, 2015 Item 1. Schedule of Investments: Putnam Global Telecommunications Fund The fund's portfolio 5/31/15 (Unaudited) COMMON STOCKS (97.3%) (a) Shares Value Diversified telecommunication services (41.2%) AT&T, Inc. 25,966 $896,866 Cellnex Telecom SAU 144A (Spain) (NON) 49,464 833,366 CenturyLink, Inc. 14,400 478,656 Com Hem Holding AB (Sweden) 123,243 1,131,757 Deutsche Telekom AG (Germany) 39,732 682,711 Iliad SA (France) 3,174 719,337 Koninklijke KPN NV (Netherlands) 264,643 960,332 Telecom Italia SpA RSP (Italy) (NON) 1,356,086 1,340,450 Verizon Communications, Inc. 43,895 2,170,169 Zayo Group Holdings, Inc. (NON) 20,900 549,461 Internet software and services (1.5%) Telecity Group PLC (United Kingdom) 21,202 349,327 IT Services (2.7%) InterXion Holding NV (Netherlands) (NON) 20,700 635,283 Media (18.1%) Charter Communications, Inc. Class A (NON) (S) 3,300 590,766 DISH Network Corp. Class A (NON) 9,000 637,110 Liberty Global PLC Ser. C (United Kingdom) (NON) 19,300 1,037,375 Numericable-SFR (France) (NON) 19,384 1,118,335 Tele Columbus AG 144A (Germany) (NON) 5,026 73,969 Time Warner Cable, Inc. 4,500 814,005 Real estate investment trusts (REITs) (2.9%) American Tower Corp. 7,300 677,367 Wireless telecommunication services (30.9%) China Mobile, Ltd. (China) 31,500 413,445 KDDI Corp. (Japan) 48,000 1,077,887 SoftBank Corp. (Japan) 24,100 1,438,675 T-Mobile US, Inc. (NON) 34,200 1,329,696 Vodafone Group PLC (United Kingdom) 782,529 3,054,029 Total common stocks (cost $20,382,206) SHORT-TERM INVESTMENTS (5.5%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.23% (d) 534,600 $534,600 Putnam Short Term Investment Fund 0.07% (AFF) 771,597 771,597 Total short-term investments (cost $1,306,197) TOTAL INVESTMENTS Total investments (cost $21,688,403) (b) FORWARD CURRENCY CONTRACTS at 5/31/15 (aggregate face value $12,369,218) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/15/15 $63,998 $63,699 $299 Euro Sell 6/17/15 704,913 708,896 3,983 Barclays Bank PLC Australian Dollar Buy 7/15/15 34,097 33,892 205 Canadian Dollar Buy 7/15/15 57,776 56,792 984 Euro Sell 6/17/15 404,251 412,720 8,469 Hong Kong Dollar Buy 8/19/15 115,369 115,424 (55) Japanese Yen Sell 8/19/15 35,337 36,580 1,243 Singapore Dollar Buy 8/19/15 259,973 264,207 (4,234) Swiss Franc Buy 6/17/15 38,004 37,450 554 Citibank, N.A. Australian Dollar Buy 7/15/15 44,242 43,991 251 British Pound Sell 6/17/15 272,329 273,898 1,569 Canadian Dollar Buy 7/15/15 42,509 41,783 726 Danish Krone Buy 6/17/15 100,475 102,907 (2,432) Euro Sell 6/17/15 73,051 71,994 (1,057) Japanese Yen Sell 8/19/15 11,535 11,940 405 Credit Suisse International Australian Dollar Buy 7/15/15 36,843 36,636 207 British Pound Sell 6/17/15 336,209 338,172 1,963 Canadian Dollar Sell 7/15/15 45,883 45,093 (790) Euro Sell 6/17/15 59,759 63,398 3,639 Japanese Yen Buy 8/19/15 14,150 14,645 (495) New Zealand Dollar Buy 7/15/15 82,329 86,193 (3,864) Norwegian Krone Buy 6/17/15 200,782 198,357 2,425 Swedish Krona Buy 6/17/15 23,204 23,602 (398) Swiss Franc Buy 6/17/15 189,275 186,677 2,598 Deutsche Bank AG Australian Dollar Buy 7/15/15 64,075 63,700 375 British Pound Buy 6/17/15 847,094 851,417 (4,323) Canadian Dollar Buy 7/15/15 70,714 69,471 1,243 Euro Sell 6/17/15 1,890,533 1,907,268 16,735 Goldman Sachs International Euro Buy 6/17/15 813,006 813,706 (700) HSBC Bank USA, National Association British Pound Buy 6/17/15 172,536 171,468 1,068 Canadian Dollar Buy 7/15/15 31,098 30,579 519 Euro Sell 6/17/15 40,535 42,915 2,380 Japanese Yen Sell 8/19/15 23,610 29,555 5,945 JPMorgan Chase Bank N.A. Australian Dollar Buy 7/15/15 37,453 37,243 210 British Pound Sell 6/17/15 497,131 494,760 (2,371) Canadian Dollar Buy 7/15/15 100,365 98,827 1,538 Euro Sell 6/17/15 160,931 164,667 3,736 Japanese Yen Buy 8/19/15 142,642 147,667 (5,025) Norwegian Krone Buy 6/17/15 142,040 142,943 (903) Singapore Dollar Buy 8/19/15 191,037 194,103 (3,066) Swedish Krona Sell 6/17/15 108,375 111,035 2,660 Swiss Franc Buy 6/17/15 48,862 47,887 975 Royal Bank of Scotland PLC (The) Singapore Dollar Buy 8/19/15 59,681 60,684 (1,003) State Street Bank and Trust Co. Australian Dollar Buy 7/15/15 141,803 140,669 1,134 British Pound Sell 6/17/15 399,936 411,832 11,896 Canadian Dollar Buy 7/15/15 103,178 101,366 1,812 Euro Sell 6/17/15 23,508 27,357 3,849 Israeli Shekel Buy 7/15/15 66,597 65,019 1,578 Japanese Yen Buy 8/19/15 567,870 587,850 (19,980) Singapore Dollar Buy 8/19/15 62,642 63,662 (1,020) Swedish Krona Sell 6/17/15 519,888 527,773 7,885 UBS AG British Pound Sell 6/17/15 582,100 572,804 (9,296) Canadian Dollar Buy 7/15/15 139,418 137,006 2,412 Euro Buy 6/17/15 578,474 589,394 (10,920) WestPac Banking Corp. Australian Dollar Buy 7/15/15 49,353 49,073 280 British Pound Buy 6/17/15 29,342 29,513 (171) Canadian Dollar Buy 7/15/15 43,794 43,039 755 Euro Sell 6/17/15 265,179 274,020 8,841 Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2014 through May 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $23,642,836. (b) The aggregate identified cost on a tax basis is $21,849,742, resulting in gross unrealized appreciation and depreciation of $3,540,005 and $1,073,176, respectively, or net unrealized appreciation of $2,466,829. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $43,491 $7,125,139 $6,397,033 $297 $771,597 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $534,600, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $531,689. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $34,548 to cover certain derivative contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 37.5% United Kingdom 18.7 Japan 10.6 France 7.7 Netherlands 6.7 Italy 5.6 Sweden 4.8 Spain 3.5 Germany 3.2 China 1.7 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $22,291 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $4,271,560 $— $— Financials 677,367 — — Information technology 984,610 — — Telecommunication services 14,146,830 2,930,007 — Total common stocks — Short-term investments 771,597 534,600 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $35,243 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$107,346	$72,103 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$15,100,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $4,282 $11,455 $2,951 $10,832 $18,353 $— $9,912 $9,119 $— $28,154 $2,412 $9,876 $107,346 Total Assets $4,282 $11,455 $2,951 $10,832 $18,353 $— $9,912 $9,119 $— $28,154 $2,412 $9,876 $107,346 Liabilities: Forward currency contracts# — 4,289 3,489 5,547 4,323 700 — 11,365 1,003 21,000 20,216 171 72,103 Total Liabilities $— $4,289 $3,489 $5,547 $4,323 $700 $— $11,365 $1,003 $21,000 $20,216 $171 $72,103 Total Financial and Derivative Net Assets $4,282 $7,166 $(538) $5,285 $14,030 $(700) $9,912 $(2,246) $(1,003) $7,154 $(17,804) $9,705 $35,243 Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— $— $— $— Net amount $4,282 $7,166 $(538) $5,285 $14,030 $(700) $9,912 $(2,246) $(1,003) $7,154 $(17,804) $9,705 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 29, 2015
